Title: To Alexander Hamilton from James McHenry, 13 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 13 May 1799
          
          In answer to your letter of the 10th. instant, I have to observe;
          That the first section of “An Act to Augment the Army of the United States, and for other purposes” provides, that the President of the United States may, in his discretion, appoint and distribute such additional number of surgeons mates, and for such length of time, as the exigencies of the service may require.
          Whenever I have found it necessary to appoint additional physical aid at any of the posts, the pay allowed has never exceeded that permitted by the law.
          This rule having been observed, to practitioners of Physic occasionally employed as Doctor Davis has been, he will be allowed during the time he has rendered service, the pay of Surgeons Mate.
          The Doctor will be pleased to forward his account to the accountant of the War Department, with a certificate by the proper Officer stating the time he has rendered services, in order that his pay or compensation may be adjusted accordingly.
          I have the Honor to be, with great respect, Sir Your Obedient Servant
          
            James McHenry
          
          Major General Alexander Hamilton
        